05/19/2020



                                                                                Case Number: DA 20-0097




       IN THE SUPREME COURT OF THE STATE OF MONTANA


     JOHN O. MILLER,
                                              Case No. DA 20-0097
             Plaintiff/Appellant,

     vs.                                      ORDER

     STATE OF MONTANA,
     MONTANA BOARD OF
     PARDONS AND PAROLE,

             Defendant/Appellee.


      Appellee Montana Board of Pardons and Parole filed an Unopposed Motion

for Extension of Time within which to file Appellee’s Answer Brief, and good cause

appearing therefor;

      IT IS HEREBY ORDERED that said motion is GRANTED. Appellee Answer

Brief is due June 26, 2020.




                                                                                ORDER
                                                                    Electronically signed by:
                                                                                PAGE 1
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          May 19 2020